IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BRUCE A. ROWAN,                           §
                                              §
           Defendant Below,                   §   No. 65, 2022
           Appellant,                         §
                                              §   Court Below—Superior Court
           v.                                 §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 0910020105 (K)
                                              §
           Appellee.                          §

                                  Submitted: April 21, 2022
                                  Decided: May 23, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                           ORDER

          After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order summarily dismissing

the appellant’s third motion for postconviction relief. The appellant, Bruce A.

Rowan, did not plead with particularity new evidence of actual innocence or that a

new, retroactive rule of constitutional law rendered his conviction invalid.1 Nor did

he assert any claim that the Superior Court lacked jurisdiction.2 This Court and the

Superior Court have previously rejected Rowan’s challenges to his fourth-degree



1
    Del. Super. Ct. Crim. R. 61(d)(2).
2
    Del. Super. Ct. Crim. R. 61(i)(5).
rape convictions based on his claim that the sixteen-year-old victim and her parents

fraudulently concealed the victim’s age from him.3 We warn Rowan that if he

continues to file appeals from untimely and repetitive claims, he will be enjoined

from filing future appeals without leave of the Court.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




3
  Rowan v. State, 2018 WL 6505996, at *2 (Del. Dec. 10, 2018) (affirming the Superior Court’s
denial of the defendant’s first motion for postconviction relief and recognizing that knowledge of
the victim’s age was not an element of the fourth-degree rape charge).

                                                2